COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ex Parte Octavian Becciu v. The State of Texas

Appellate case number:      01-19-00800-CR

Trial court case number:    1799007A

Trial court:                County Criminal Court at Law No. 9 of Harris County

      Appellant, Octavian Becciu, has filed an unopposed motion to substitute counsel
and designate lead counsel. Appellant’s motion complies with Texas Rule of Appellate
Procedure 6.5. TEX. R. APP. P. 6.5(b), (d). Accordingly, we grant appellant’s motion.
       The Clerk of this Court is directed to remove Thomas Branton Mayr as attorney for
appellant and to substitute Bob Mabry as lead counsel for appellant.
       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually     Acting for the Court


Date: February 20, 2020